IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of M.S.,         No. 80914-8-I

                                                  DIVISION ONE
 STATE OF WASHINGTON,
 DEPARTMENT OF CHILDREN, YOUTH                    UNPUBLISHED OPINION
 AND FAMILIES,

                                Respondent,

               v.

 SHARRAH VIOLA WOOD,

                               Appellant.


       CHUN, J. — Sharrah Wood appeals an order of dependency as to her

child, M.S. She contends that the Department of Children, Youth and Families

(Department) failed to present sufficient evidence to support a finding of

dependency. She also claims a due process violation, contending she did not

receive notice of the allegations on which the trial court based its finding of

dependency. We affirm.

                                   BACKGROUND

       Wood is the mother of six children, including M.S., the child at issue in this

appeal. M.S.’s father is Andre Slaughter.1



       1
         Slaughter does not challenge the finding of dependency and is not a party to
this appeal.
No. 80914-8-I/2


       Wood’s oldest child, K.A.W., was born in 2007. When K.A.W. was a baby,

the Department petitioned for a dependency order and removed him from

Wood’s care. The court ultimately terminated her parental rights to K.A.W.,

finding that Wood “engaged in no services to remedy her parental deficiencies.”

       Wood’s next three children, K.R.T.W. (born 2011), S.R.P.W. (born 2012),

and K.R.-K.W. (born 2013), were removed in December 2015 for “parenting

issues, mental health concerns, and lack of stable housing.” Wood agreed that

the children were dependent under RCW 13.34.030(6)(c) and that “she must

address parenting issues, mental health concerns, and stable housing in order to

safely parent.”

       During the dependency proceedings for these three children, the

Department referred Wood for a psychological evaluation with a parenting

component, parenting classes, parent coaching, mental health counseling, a drug

and alcohol evaluation, and random urinalysis testing. In September 2017,

psychologist Dr. Sierra Swing diagnosed Wood with post-traumatic stress

disorder (PTSD) with dissociative symptoms, a personality disorder with mixed

personality features, and borderline intellectual functioning. Dr. Swing

recommended that Wood participate in trauma-informed counseling to “form

insight into her own emotions and difficulties, and recognize the impact that her

behavior has on others.” But she was concerned about Wood’s ability to make

progress in counseling because Wood had “a tendency to blame things on

others” and did not believe she needed help or improvement, which “impacts her




                                         2
No. 80914-8-I/3


willingness to learn something different or more effective.” Dr. Swing also

recommended Wood participate in vocational training.

       Wood’s compliance with services was poor. She was terminated from

both her parenting classes and the parenting coaching because of chronic

absences and lack of cooperation. Wood attended only a few counseling

sessions before quitting. She did not complete the substance abuse evaluation

or any urinalysis tests, and refused to participate in vocational training.

       In February 2018, the trial court terminated Wood’s parental rights to

K.R.T.W., S.R.P.W., and K.R.-K.W. It found that, even if Wood “were to engage

in services and achieve the best possible progress,” it would take two years to

reunify her with the children.

       In April 2018, Wood gave birth to B.S. Slaughter is also B.S.’s father.

Hospital staff “reported concerns about the mother and father’s behavior

following the birth” and contacted the Department, which petitioned for a

dependency order.

       The Department referred Wood for urinalysis testing and made

“considerable efforts” to schedule testing at times and locations convenient for

Wood. Wood attended hardly any appointments. The Department also offered

Wood individualized parenting instruction at her visits with B.S. Wood refused to

participate unless she was given extra visits, which the court denied.

       B.S.’s dependency trial took place in February 2019. Wood claimed that

she was attending mental health counseling, as recommended by Dr. Swing. But

Wood never informed the Department of this fact or signed a release of


                                          3
No. 80914-8-I/4


information, and there was no evidence presented at trial about her participation

or progress. The court found there was no reason to believe that the counseling

“has had an impact on her previously identified parental deficiencies.” Instead,

the court found that Wood “continues to have the same issues that she had at

the January 2018 termination trial,” which were “mental health, possible

substance abuse, and lack of understanding of appropriate parental functions

and how to care for the child.” The court found that Wood “presents the same

threat to this child’s safety and welfare” and “remains unable to adequately

understand the child’s needs and care for them.” The court concluded that B.S.

was dependent under RCW 13.34.030(6)(c).2 It ordered Wood to participate in

previously ordered services including a substance abuse evaluation, random

urinalysis testing, parenting classes, trauma-specific mental health counseling,

domestic violence support and vocational training. The court also ordered Wood

to undergo a neuropsychological evaluation, maintain a stable living

environment, permit inspection of her living environment by the Department,

complete a background check, and sign releases of information for all service

providers.

       M.S. was born in July 2019. Wood did not receive any prenatal care

during her pregnancy with M.S. Nurse practitioner Brandi Aemisegger testified


       2
         Wood appealed the order of dependency as to B.S., which was affirmed by a
commissioner of this court. Wood petitioned for discretionary review, and the
Washington Supreme Court accepted review on the issue of “whether collateral estoppel
applies to findings entered in a termination proceeding concerning older siblings, for
purposes of determining whether a younger sibling is a dependent child as defined by
RCW 13.34.030(6)(c).” Comm’r’s Ruling, In re Dependency of B.S., No. 98825-1, at 3
(Wash. Sept. 15, 2020).


                                          4
No. 80914-8-I/5


that, per hospital policy, when a mother has had no prenatal care, “it’s definitely a

red flag, and it causes a social worker consult automatically.” When Aemisegger

told Wood and Slaughter that the hospital wanted to keep M.S. for one more day

to check for potential drug withdrawal, Slaughter became very aggressive,

cursing and screaming at Aemisegger. Aemisegger requested hospital security

escort Slaughter out of the hospital.

       Department social worker Rachel Nanfito went to the hospital to meet with

Wood. Nanfito asked Wood if she had been using drugs, because “there was a

report of positive methamphetamine screen on July 11th during an emergency

room visit.” Wood denied having used methamphetamine. She argued that it

was “a false positive,” and that she “was told that it could have been a false

positive due to marijuana use.” Nanfito tried to discuss infant care with Wood,

but Wood ignored her and texted on her phone.

       The Department petitioned for a dependency order, asserting that M.S.

was dependent under RCW 13.34.030(6)(c). The petition alleged as a basis for

dependency that “[t]he parents do not have custody of their older children, have

not been participating in court ordered services through the Department, and

there are ongoing concerns about their ability to parent, substance use and

mental health.” The petition alleged that Wood had no prenatal care during the

pregnancy, that she had a positive urinalysis test for methamphetamine four days

before the birth, and that she refused to engage in discharge planning for M.S.

The petition also noted that Slaughter was required to leave the hospital due to




                                         5
No. 80914-8-I/6


his aggressive behavior. Otherwise, the petition outlined the parents’ history with

the Department and the facts of the prior dependency cases.

       At a shelter care hearing on the petition, the court ordered M.S. remain out

of Wood’s care pending the trial.3 The court based its decision on four factors:

(1) Wood’s inability to “present a suitable living environment;” (2) “the parents’

history of multiple dependencies and recent court findings that the parents are

not in compliance and have not made progress in the sibling [B.S.]’s case;”

(3) that “existing parental deficiencies remain related to substance use and

chemical dependency and mental health;” and (4) Wood’s “lack of prenatal care.”

The parents did not agree to participate in any services, and so the court ordered

none in M.S.’s case.4

       Renee Boyd, the Department social worker for B.S. and M.S., had

extreme difficulty working with Wood and Slaughter. Wood refused to speak to

Boyd at court hearings, or to have in-person meetings with her. When Boyd

offered to help Wood complete her background check and apply for vocational

services, as required by the court order, Wood refused, saying she was too busy.

Slaughter also refused to speak with Boyd or to sign a release of information so

she could speak with his service providers. When Boyd asked Slaughter after a

court hearing to sign a release of information, he told her he would break her

nose. Observing Slaughter’s clenched teeth and clenched fists, Boyd was

       3
         M.S. was placed in the same foster home as B.S.
       4
         See RCW 13.34.065(4)(j) (“[t]he court may not order a parent to undergo
examinations, evaluation, or services at the shelter care hearing unless the parent
agrees to the examination, evaluation, or service.”).



                                            6
No. 80914-8-I/7


genuinely concerned he would hurt her. The parents also refused to meet with

Leslie Gilbertson, the attorney guardian ad litem for both B.S. and M.S.

       Wood’s engagement with services remained poor. She completed only

two urinalysis tests, both of which were positive for marijuana. Wood told Boyd

she was seeing a counselor named Mark, but never provided Boyd with Mark’s

last name or signed a release of information so Boyd could contact him. Wood

never had stable housing, and her family members told Boyd that she was

“couch surfing.”

       Both parents visited with M.S. consistently.5 Boyd believed that Wood and

Slaughter loved their children. But Boyd testified that there had not been much

improvement in their parenting abilities during the dependency proceedings for

B.S. and M.S., and the visits “continue to be fairly chaotic.” For example, Wood

did not consistently change diapers without being reminded. She often would not

feed M.S. enough during visits, causing him to cry with hunger afterward. The

visit supervisor noted that Wood would sometimes wake M.S. to play with him

instead of allowing him to sleep, and did not always provide proper head support

when holding him.

       Trial on the petition took place on October 30 and 31, 2019, at which time

M.S. was three months old and B.S., already dependent, was 18 months old.

The court heard testimony from six witnesses – Wood, Slaughter, Boyd, Nanfito,

Aemisegger, and Gilbertson – and reviewed 35 exhibits.


       5
          The parents’ visitation schedule provided for some visits with only M.S., some
visits with only B.S., and some visits with both children together.


                                            7
No. 80914-8-I/8


       Boyd testified that Wood’s parental deficiencies were a lack of parenting

skills, mental health issues, and “an unwillingness to engage.” When asked what

the mother’s “parenting weaknesses” were, Boyd answered: “Her ability to read

the cues of this small infant when they’re hungry, tired, needing a diaper

change.” Boyd opined that Wood was unable to safely parent M.S. because of

her “mental health issues,” her “inability to read the children’s cues,” and “[l]ack

of safe and stable housing.”

       Wood denied having any parental deficiencies. She believed that she had

no responsibility for the fact that B.S. and M.S. had been removed from her care.

When asked why her parental rights to her older children had been terminated,

Wood said, “I’m pretty sure I did a million things wrong,” but could not identify any

of them. Nor could she identify anything she had learned from the parenting

classes.

       Wood did not believe she had mental health problems or any mental

health diagnoses. When asked about the incident where Slaughter was thrown

out of the hospital, she testified that she did not find Slaughter’s behavior

inappropriate, and blamed the nurse for being “really disrespectful.” Wood also

denied problems with substance abuse. She testified she used marijuana about

three times a week, and had used it for nausea throughout her pregnancy with

M.S. She denied having ever used any other drugs. The attorney for the

Department asked Wood, “Are you aware that you tested positive for

methamphetamines during your pregnancy?” Wood responded, “I do, or I am,

but I think that was a false positive.” The Department’s attorney asked, “Any idea


                                          8
No. 80914-8-I/9


how that might have occurred?” Wood stated, “All I can think of is that I was

smoking out of my friend’s weed pipe.”

       On November 27, 2019, the trial court issued a ten-page order concluding

that M.S. was a dependent child under RCW 13.34.030(6)(c). The court’s order

contains 132 findings of fact supporting its conclusion. As to Wood’s mental

health, the court found as follows:
       2.2.14.    The mother did engage in a psychological evaluation with
                  a parenting component with Dr. Sierra Swing. Dr. Swing
                  completed her report on September 29, 2017. Dr. Swing
                  diagnosed the mother with posttraumatic stress disorder
                  with dissociative symptoms, other specified personality
                  disorder with mixed personality features, and borderline
                  intellectual functioning. The mother has complex trauma
                  resulting from multiple traumas over the course of her life.
                  Dr. Swing testified that a person has to believe that he or
                  she might need some help or that there is room for
                  improvement in order to infiltrate the person’s thinking,
                  reasoning, and understanding, and that there seemed to
                  be a disconnect with the mother. Dr. Swing found this
                  concerning. The mother has a tendency to blame things
                  on others, which impacts her ability to take ownership of
                  things which might not have been the best parenting
                  strategy and impacts her willingness to learn something
                  different or more effective. The mother needs to learn
                  skills to cope with life, which can happen with most any
                  counselor. There are more specific treatments, but until
                  she learns to deal with fundamental things, it’s hard to
                  have progress. Dr. Swing recommended that the mother
                  engage in any kind of counseling to begin addressing
                  basic issues. Any counseling for the mother should be
                  trauma-informed. No specific modality of treatment, such
                  as CBT or DBT or any other specific modality, was
                  necessary for the mother. The mother just needed to start
                  in counseling to have a place to express and work through
                  some of the emotions that people have. The mother
                  needed to start to be able to identify emotions, form insight
                  into her own emotions and difficulties, and recognize the
                  impact that her behavior has on others. She needs to




                                          9
No. 80914-8-I/10


                 understand how those factors have played a role in her
                 life.

The trial court also made these findings on Wood’s drug use:
      2.2.34.    On July 11, 2019, the mother tested positive for
                 methamphetamines at an emergency room.
      2.2.35.    The mother did not have an explanation for the test for
                 methamphetamines prior to the child’s birth, except that it
                 was a false positive.
      2.2.36.    At the time of delivery, the mother was screened for drug
                 use. Her test was negative for methamphetamine but
                 positive for THC.
      2.2.37.    The mother acknowledged, in her testimony for this trial,
                 regular use of marijuana three times per week. The
                 mother testified that she thought that using marijuana
                 made her smarter.
      ...
      2.2.97.    Both parents appear to have chemical dependency issues,
                 including problematic use of marijuana, but possibly other
                 issues as well.
      2.2.98.    The parents’ reported marijuana use is excessive and may
                 indicate problems or a dependency on marijuana. Use of
                 marijuana is not illegal. However, just as with alcohol, it
                 can be used in ways that are not helpful and represent a
                 dependency and a disability in the sense that it is having
                 an impact on functioning. A way to determine that is to
                 complete a drug/alcohol evaluation, which they have not
                 done. Also based on the frequency reported, the parents
                 would almost always be under the influence of marijuana.
      ...
      2.2.101. The mother tested positive for methamphetamines during
               her pregnancy, has failed to engage in a drug/alcohol
               evaluation, and has not attended all referred UAs.

The court concluded that Wood’s failure to work with the Department or fully

participate in services had prevented her from addressing the parental

deficiencies identified in the earlier dependency cases:
      2.2.110. The mother continues to have the same issues that she
               had at the January 2018 termination trial. She has not



                                        10
No. 80914-8-I/11


                 addressed them. She presents the same threat to this
                 child’s safety and welfare.
       2.2.111. Both parents continue to have the same issues that they
                had when dependency was established regarding [B.S.].
                They have not addressed them. They present the same
                threat to this child’s safety and welfare.
       2.2.112. The mother does not have an ability to read a child’s cues,
                to respond in a developmentally appropriate way, or to put
                her child’s needs before the needs of herself or her
                relationships.
       2.2.113. The mother has not demonstrated a capacity to meet
                [M.S.]’s basic needs.
       2.2.114. The mother’s parental deficiencies remain mental health,
                substance abuse, and lack of understanding of
                appropriate parental functions and how to care for a child.
       2.2.115. The mother has experienced a tremendous amount of
                trauma in her life and has not taken the steps to address
                that to the point where she is able to function as a parent
                and meet her children’s needs.
       ...
       2.2.120. The parents lack insight into what the issues that interfere
                with their parenting of their older children and during this
                case regarding their parenting of [M.S.].
       2.2.121. The parents have been marginally willing to work on
                correcting their deficiencies or really even acknowledging
                that they have deficiencies

Wood appeals.
                                    ANALYSIS
 A. Sufficiency of Evidence

       Wood first contends the Department failed to present sufficient evidence

to establish a finding of dependency. She challenges several of the trial court’s

findings about her mental health, drug use, and ability to safely care for a baby.

A review of the evidence at trial shows that substantial evidence supports the trial

court’s findings, which in turn support its conclusion that M.S. was a dependent

child based on RCW 13.34.030(6)(c).


                                        11
No. 80914-8-I/12


       “Dependency proceedings are designed to protect children from harm,

help parents alleviate the problems that led to intervention, and reunite families.”

In re Dependency of P.H.V.S., 186 Wn. App. 167, 181, 339 P.3d 225 (2014).

A “dependent child” is a child who (a) has been abandoned, (b) is abused or

neglected, or (c) has no parent, guardian, or custodian capable of adequately

caring for the child, such that the child is in circumstances that constitute a

danger of substantial damage to the child’s psychological or physical

development. RCW 13.34.030(6).6 For a trial court to find a child dependent, the

State must prove by a preponderance of the evidence that the child meets the

statutory definition of dependency under RCW 13.34.030(6). In re Dependency

of E.L.F., 117 Wn. App. 241, 245, 70 P.3d 163 (2003). Preponderance of the

evidence means “more likely than not to be true.” In re Dependency of M.S.D.,

144 Wn. App. 468, 478, 182 P.3d 978 (2008).

       In evaluating a claim of insufficiency of the evidence in a dependency

proceeding, we determine whether substantial evidence supports the trial court’s

findings of fact and whether those findings of fact support the trial court’s

conclusions of law. In re Dependency of C.M., 118 Wn. App. 643, 649, 78 P.3d

191 (2003). Evidence is substantial if, viewed in the light most favorable to the

prevailing party, a rational trier of fact could find the fact proved by a

preponderance of the evidence. E.L.F., 117 Wn. App. at 245. We do not

reweigh the evidence or make witness credibility determinations. In re Welfare of


       6
         The definition also includes RCW 13.34.030(6)(d), “[i]s receiving extended
foster care services, as authorized by RCW 74.13.03,” which does not apply here.


                                           12
No. 80914-8-I/13


C.B., 134 Wn. App. 942, 953, 143 P.3d 846 (2006). We treat unchallenged

findings of fact as verities on appeal. In re Dependency of P.D., 58 Wn. App. 18,

30, 792 P.2d 159 (1990).

       Here, the court found Wood’s parental deficiencies were “mental health,

substance abuse, and lack of understanding of appropriate parental functions

and how to care for a child.” Wood contends that none of these findings were

supported by substantial evidence.

       A finding of dependency based on RCW 13.34.030(6)(c) does not require

a finding of parental unfitness. Instead, the provision allows for “consideration of

both a child’s special needs and any limitations or other circumstances which

affect a parent’s ability to respond to those needs.” In re Dependency of

Schermer, 161 Wn.2d 927, 944, 169 P.3d 452 (2007). There are no specific

factors the court must consider when determining whether a parent is capable of

adequately parenting a child. Schermer, 161 Wn.2d at 952. Rather, the inquiry

is highly fact specific. Schermer, 161 Wn.2d at 952. The statute “does not

require proof of actual harm, only a ‘danger’ of harm.” Schermer, 161 Wn.2d at

951. On review, this court may look at “the constellation of facts presented in this

case as a whole, in the light most favorable to the” Department, to determine

whether a rational person could conclude that a parent’s inability to meet a child’s

needs poses a danger of harm to the child. Schermer, 161 Wn.2d at 952.

       As to her mental health, Wood does not challenge the court’s findings

related to Dr. Swing’s diagnosis. Instead, Wood says that the Department

offered no evidence about the current state of her mental health. She contends


                                         13
No. 80914-8-I/14


that Dr. Swing’s evaluation, completed two years before the trial, could not show

a current parental deficiency.7 Thus, Wood says, the court’s finding that she had

“not taken the steps to address” her trauma to better “function as a parent and

meet her children’s needs” was not supported by sufficient evidence in the

record.

       But Dr. Swing concluded that Wood would not make progress on her

mental health until she believed that “she might need some help” or that “there is

room for improvement.” Dr. Swing also determined that Wood’s “tendency to

blame things on others” affected her ability to own mistakes and learn new

coping strategies. According to Dr. Swing, until Wood was able to “identify

emotions, form insight into her own emotions and difficulties, and recognize the

impact that her behavior has on others,” she could not make progress. Wood

does not challenge these findings and we accept them as verities on appeal.

       The evidence at trial showed that there had been little to no change in

Wood’s mental health since Dr. Swing’s evaluation. Although Wood testified that

she had seen two counselors, she could not explain what they had worked on or

how it had been helpful. The trial court found that “[n]o information was provided

to the court to suggest that any work the mother has completed with Mr. Flowers




       7
          Wood appears to assert that the Department could have gained more current
insight into her mental health if it had referred her for the neuropsychological evaluation
ordered in B.S.’s dependency case. But as this court held in Wood’s appeal of the order
terminating her parental rights to her older children, the neuropsychological evaluation
was not a necessary service, and offering such a service to Wood would have been
futile. See In re Dependency of S.R.P.W., noted at 7 Wash. App. 2d 1012 (2019).


                                            14
No. 80914-8-I/15


[sic] or ‘Mark’ has had an impact on her previously identified parental

deficiencies.” Wood does not challenge this finding and we consider it a verity.

       Nor did Wood appear to have gained insight into her mental health or why

her children had been removed from her care. She denied having any mental

health issues. When asked whether she had any responsibility for the fact that

B.S. and M.S. had been removed, she responded, “No.” She was unconcerned

about Slaughter’s threatening and aggressive behavior at the hospital, and

believed it was an appropriate reaction. The Department presented sufficient

evidence for the trial court to conclude that the mother’s mental health continued

to impair her ability to parent M.S.

       Wood raises two claims of error on the trial court’s findings about her

substance abuse. First, she challenges the sufficiency of the evidence

supporting the trial court’s finding that her use of marijuana was “problematic,”

“excessive,” and would lead to her “almost always be[ing] under the influence of

marijuana.” She contends that M.S. was born healthy, and there was no

evidence she ever showed up to visits with M.S. under the influence or that her

use of marijuana impacted her ability to parent. But Wood herself testified that

she used marijuana up to three times a week. She testified that she did not

consider marijuana a drug, and believed Dr. Swing had recommended she

smoke marijuana. And the only two urinalysis tests that Wood submitted during

M.S.’s dependency case were both positive for marijuana. The trial court noted

in its oral ruling that the only way to determine the true extent of Wood’s

dependence on marijuana was for her to consistently attend urinalysis


                                         15
No. 80914-8-I/16


appointments and undergo a substance abuse evaluation, which Wood refused

to do. While the trial court’s use of the words “almost always” may have been a

slight exaggeration, the evidence was clear that Wood used marijuana often and

had no insight into its potential effect on her parenting. The trial court’s finding

that Wood’s marijuana use impacted her ability to parent was supported by

substantial evidence.

       Second, Wood claims that sufficient evidence did not support the court’s

finding that she tested positive for methamphetamine during her pregnancy with

M.S. This is so, she says, because the Department did not offer the test results

into evidence and thus there was no non-hearsay evidence of the positive test.

But Wood herself admitted at trial that she tested positive for methamphetamine.

She speculated that it was a “false positive” because of her marijuana use, but

she did not dispute the existence of the positive result.

       Thus, Wood’s reliance on In re Dependency of W.W.S., 14 Wn. App. 2d

342, 469 P.3d 1190 (2020), is misplaced.8 There, this court held that hearsay

testimony that the mother was a prior drug addict and had been seen regularly at

a “known drug house” was insufficient to support the court’s order that the mother

submit to urinalysis testing because it was unclear how long ago the mother had

used drugs or how it was “known” that she had gone to a “drug house.” 14 Wn.

App.2d at 366. But here, Wood acknowledged testing positive for




       8
        Wood cites this court’s original opinion in W.W.S., which was withdrawn and
superseded by a later opinion.


                                          16
No. 80914-8-I/17


methamphetamine four days before giving birth to M.S. The trial court’s finding

about methamphetamine use was supported by the evidence.

       Wood also challenges the trial court’s findings about her parenting

abilities. She challenges findings that she lacked “understanding of appropriate

parental functions and how to care for a child,” that she “does not have an ability

to read a child’s cues,” and that she “has not demonstrated a capacity to meet

[M.S.’s] basic needs.” She says that these findings stemmed from other findings

about safety concerns during visits, which were not supported by the evidence.

But the record contains evidence that Wood did not feed M.S. enough, even

when prompted to do so. The visit supervisor’s notes show that Wood

sometimes fed M.S only a half-ounce or ounce of formula at the visit. After these

visits were over, M.S. would cry loudly with hunger, and when the visit supervisor

fed him, he would quickly drink several ounces of formula and become content.

While Wood claims she cannot be responsible for M.S.’s hunger after the visits

because she was not present, it was reasonable for the trial court to infer that

Wood had not fed M.S. enough during the visit. Gilbertson, who observed

several of the parents’ visits, testified that Wood did not always hold M.S. with

proper head support. Finally, Boyd testified that the parents did not change

diapers often enough without prompting, or allow M.S. to get enough sleep.

Wood says that the visit notes also contain several examples of good parenting,

and we agree. But we defer to the trial court’s credibility determinations and do

not reweigh the evidence. C.B., 134 Wn. App. at 953. Substantial evidence




                                         17
No. 80914-8-I/18


supported the trial court’s findings that Wood would have trouble meeting M.S.’s

basic needs.

         Finally, Wood says that the trial court improperly relied on her history with

the Department rather than focus on her current parenting ability. But the trial

court did not base its finding of dependency exclusively on Wood’s history.

Instead, the trial court found that there had been no improvement in the parental

deficiencies identified in Wood’s prior dependency proceedings. The trial court’s

findings were supported by the observations of Boyd, Gilbertson, and the visit

supervisor, as well as Wood’s own testimony at trial. Wood does not establish

error.

   B. Due Process Right to Notice

         Wood next contends that she was denied her due process right to notice

because the dependency petition did not allege safety concerns at visits as a

basis for dependency. We conclude that Wood received adequate notice and

there was no due process violation.

         A parent’s right to the “custody, care, and companionship” of their children

cannot be abridged without due process of law. In re Welfare of Key, 119 Wn.2d

600, 609, 836 P.2d 200 (1992). In the context of a dependency proceeding, due

process requires that parents have “notice of the specific issues to be considered

. . . to prevent surprise, helplessness and disadvantage.” In re Dependency of

A.M.M., 182 Wn. App. 776, 791, 332 P.3d 500 (2014) (quoting In re Welfare of

Martin, 3 Wn. App. 405, 410, 476 P.2d 134 (1970)).




                                           18
No. 80914-8-I/19


       Wood says that the dependency petition, filed on July 29, 2019, contained

only allegations before that date, including the events surrounding M.S.’s birth on

July 27. But, she says, a number of the trial court’s findings involve safety

concerns at the visits after M.S.’s birth.9 She contends that she was denied

adequate notice because the Department did not plead these concerns in the

original petition, nor did they amend the petition. Relying on In re Dependency of

A.J., 189 Wn. App. 381, 357 P.3d 68 (2015), Wood says that a dependency fact-

finding trial is held “on the petition” and cannot involve facts not alleged in the

petition.

       But the holding of A.J. is not so broad. In A.J., the dependency petition

alleged the child was dependent under RCW 13.34.030(6)(c) (“no parent

capable”) and the case proceeded to trial on that statutory ground alone. 189

Wn. App. at 403. Six months later, the Department sought, through a motion


       Wood specifically challenges these findings:
       2.2.89. Both parents sometimes have difficulty in discerning safety issues.
       2.2.90. For example, the father placed [B.S.] on his shoulders for a
               shoulder ride without holding him appropriate, which is not age-
               appropriate for [B.S.]. The parents do not always safely hold
               [M.S.]’s head.
       2.2.91. The visit supervisor has occasionally had to intervene to address
               safety issues, for example one time she had to stop [B.S.] from
               running into a parking lot.
       2.2.92. During visitation, the mother has difficulty reading the baby’s cues
               in order to appropriate[ly] care for him. For example, the mother is
               not feeding enough formula. She will remove the bottle after an
               ounce or so [and] gives him the pacifier.
       2.2.93. The visit supervisor at times has to stop and feed him on the way
               home because he is inconsolable and hungry.
       2.2.94. The visit supervisor attempts to give cues to the mother at times
               that maybe the child needs more food, but that has not necessarily
               resolved the issue.
       2.2.95. The mother’s feeding of [M.S.] at visits has improved recently.


                                           19
No. 80914-8-I/20


hearing, a finding of dependency under RCW 13.34.030(6)(a) (“abandonment”).

Id. This court held it violated the parent’s right to due process because the

statutory grounds were not pleaded in the dependency petition and the parent

was denied the opportunity to introduce evidence, testify in her own behalf, or

examine witnesses. Id. But it did not hold that a trial court is prohibited at a fact-

finding trial from considering facts that arose after the filing of the petition when

the facts support the statutory ground alleged in the petition.

       Contrary to Wood’s suggestion, due process does not require that

parental deficiencies be expressly alleged in the petition. See In re Parental

Rights of F.M.O., 194 Wn. App. 226, 231-32, 374 P.3d 273 (2016). Rather, an

appellate court looks to the entire record when determining the adequacy of

notice. F.M.O., 194 Wn. App. at 231-32. Here, the record does not show a due

process violation. The statutory grounds for the Department’s dependency

allegation –RCW 13.34.030(6)(c) – were adequately pleaded in the petition. And

the petition alleged a history of safety concerns over the course of Wood’s

involvement with the Department. It stated that K.R.T.W., S.R.P.W. and K.R.-

K.W. had been removed in part because of “lack of adequate supervision” and

“lack of parenting skills.” The petition also stated, as for K.R.T.W., S.R.P.W. and

K.R.-K.W.: “The mother’s visits were fully supervised for the entire case and this

level was necessary because the mother needed a lot of assistance. Visitation

was so problematic that the court reduced the mother’s visits to once per month.”

The petition alleged that these concerns remained “ongoing.” Also, the petition

was filed in July 2019, only a few months after B.S.’s dependency trial in


                                          20
No. 80914-8-I/21


February 2019, at which the Department had alleged that Wood could not safely

care for a baby. The trial court found, as for B.S., that Wood “remains unable to

adequately understand the child’s needs and care for them” and “has not

demonstrated a capacity to meet [B.S.]’s basic needs.” The court also found, as

for B.S., that Wood’s “parental deficiencies remain mental health, possible

substance abuse, and lack of understanding of appropriate parental functions

and how to care for the child.” While it would have been best practice for the

Department to amend its petition to include the specific issues arising at the visits

with M.S., we conclude that Wood received adequate notice that her ability to

provide safe and appropriate care for a baby would be at issue at the

dependency trial.10

       Affirmed.




 WE CONCUR:




       10
         See JuCR 3.5 (providing that a dependency petition “may be amended at any
time” and “[t]he court shall grant additional time if necessary to insure a full and fair
hearing on any new allegations in an amended petition”).



                                           21